Citation Nr: 1022199	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-04 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for total knee replacement, right knee, with 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to April 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2009 the Board remanded this matter so that the 
Veteran could be scheduled for a hearing before a member of 
the Board.  A review of the claims file fails to disclose 
that the hearing was scheduled or that the Veteran withdrew 
his request for a hearing.  

The Veteran has a right to compliance with the actions 
specified in the Board's remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Unless the Veteran withdraws his 
request for a hearing, on remand VA must schedule the Veteran 
for a hearing before a member of the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a member of the Board.  Notice must be 
sent to the Veteran and his representative 
in accordance with applicable regulations.  
After the hearing is held, or if the 
Veteran fails to report for the hearing or 
withdraws his request, return the matter 
to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


